IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                              Assigned on Briefs July 10, 2007

      STATE OF TENNESSEE v. REGINALD CORTEZ RICHARDSON

                      Appeal from the Circuit Court for McNairy County
                           No. 2011    J. Weber McCraw, Judge


                   No. W2006-02372-CCA-R3-CD - Filed October 18, 2007


The Appellant, Reginald Cortez Richardson, was convicted by a McNairy County jury of two counts
of Class B delivery of cocaine and was sentenced, as a Range II offender, to concurrent twelve-year
sentences in the Department of Correction. On appeal, Richardson raises the single issue of whether
the evidence is sufficient to support his convictions. Following review, the judgments of conviction
are affirmed.

                Tenn. R. App. P. 3; Judgments of the Circuit Court Affirmed

DAVID G. HAYES, J., delivered the opinion of the court, in which THOMAS T. WOODALL and NORMA
MCGEE OGLE, JJ., joined.

Ken Seaton, Selmer, Tennessee, for the Appellant, Reginald Cortez Richardson.

Robert E. Cooper, Jr., Attorney General and Reporter; Lacy Wilber, Assistant Attorney General; D.
Michael Dunavant, District Attorney General; and Cameron Williams, Assistant District Attorney
General, for the Appellee, State of Tennessee.

                                            OPINION

                                       Factual Background

        The proof at trial established that Jason King, a confidential informant for the West
Tennessee Drug Task Force, purchased .6 grams and .5 grams of cocaine from the Appellant on two
separate occasions, with the purchase price being $100 for each transaction. On August 17, 2005,
King first contacted the Appellant and arranged for the purchase of $100 of crack cocaine. At the
time of this drug transaction, King believed the person he had contacted was Reggie Jamison. He
later learned, however, that this person was actually the Appellant, “Reggie” Richardson. After
advising drug task force agents of the arranged drug transaction, King was furnished money to
purchase the cocaine and fitted with a listening device, which permitted task force agents to monitor
the drug transaction. Agents followed King at a distance as he proceeded to the designated location
on Purdy Road. Upon arriving, King saw the Appellant across the street from the address he had
been given. The Appellant, whom King had never seen before, crossed the street and greeted him.
After introductions and a brief conversation, the Appellant “went in his hat and got the crack out of
the hat,” and King handed the Appellant $100. King then left the scene and returned to the
prearranged meeting place and delivered the crack cocaine to the agents. King and Agent Maxedon
reviewed the recording of the drug transaction, and Maxedon, who knew the Appellant, at trial,
identified the voice on the tape as the Appellant’s.

        On September 16, 2005, King again called the Appellant to arrange for a second purchase
of crack cocaine. After meeting with agents and being fitted with the listening device, King
proceeded back to Purdy Road as instructed. On this occasion, he pulled into the driveway across
the street from the original address he had been given, at which time the Appellant approached the
car and, in exchange for $100, delivered to King a quantity of cocaine which the Appellant had kept
in his hat. King never got out of his car, and, after receiving the crack cocaine, he left the location.
He proceeded to the designated meeting place and delivered the crack cocaine to agents of the task
force. The substances purchased from the Appellant on the two separate occasions were sent to the
TBI crime laboratory, where testing established that the substances were cocaine based crack,
weighing .6 grams and .5 grams respectively.

         On February 13, 2006, a McNairy County grand jury returned an indictment against the
Appellant charging him with two counts of delivery of cocaine, .5 grams or more. Following a jury
trial, the Appellant was found guilty as indicted. The trial court subsequently imposed twelve-year
sentences for each offense, as a Range II offender, with the sentences to run concurrently. Following
the denial of his motion for new trial, the Appellant filed the instant timely appeal.

                                                      Analysis

        On appeal, the Appellant asserts that the “evidence presented at trial was insufficient to
justify a rational trier of fact from finding guilt beyond a reasonable doubt.”1 Specifically, the
Appellant argues that he was “convicted entirely on the testimony of an unreliable undercover
informant . . . [,]” because the audio recordings of the conversations between the Appellant and King
were of no evidentiary value because of their poor quality. Moreover, he argues that, “King’s
credibility is of such a questionable nature that, as a matter of law, his testimony alone cannot be
sufficient to convict the [Appellant] beyond a reasonable doubt,” due to King’s two prior theft
convictions and his beneficial arrangements with the State as a confidential informant. Thus, the
Appellant’s entire argument regarding sufficiency of the evidence is essentially a challenge to the
weight and credibility of King’s testimony.


         1
           W e note that the Appellant framed his actual issue in terms of whether the trial court “committed reversible
error in failing to grant the [Appellant’s] motion for judgment of acquittal or new trial because the evidence was
insufficient to sustain [the two] conviction[s].” Nonetheless, his argument focuses only on the sufficiency of the
convicting evidence. Regardless, the standard of appellate review is the same for both issues, as a trial court, in
considering a motion for judgment of acquittal, must favor the State with the strongest legitimate view of the evidence,
including all reasonable inferences to be drawn therefrom, and must discard any countervailing evidence. State v. Price,
46 S.W .3d 785, 818 (Tenn. Crim. App. 2000).

                                                          -2-
        The Appellant’s argument is misplaced. The relevant question upon a sufficiency review of
a criminal conviction, be it at the appellate or trial level, is whether, “after viewing the evidence in
the light most favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S.
Ct. 2781, 2789 (1979). See also Tenn. R. App. P. 13(e); Tenn. R. Crim. P. 29(a). Jackson v.
Virginia addresses two important aspects of a sufficiency review: (1) the manner of review of the
convicting evidence; and (2) the standard of review for legal sufficiency. The scope of our
examination of the evidence is not equivalent to that of the jury’s. In a challenge to the sufficiency
of the evidence, this court does not retry the defendant. We emphasize that our examination in a
sufficiency review is not to revisit inconsistent, contradicting, implausible, or non-credible proof,
as these issues are resolved solely by the jury. Rather, we look to the record to determine whether
there was substantive probative evidence to support the verdict. The second inquiry, the question
of legal sufficiency, then follows: whether the record contains evidence from which the jury could
have found the essential elements of the crime beyond a reasonable doubt. Every reasonable
hypothesis of innocence need not be dispelled; it is only necessary that there exists proof which
supports the elements of the crime. Again, we emphasize our inquiry is not upon the weight of the
evidence or its credibility but, rather, whether there is proof of the crime beyond a reasonable doubt.

        In view of the controlling principles of Jackson v. Virginia and Rule 13(e), Tenn. R. App.
P., we find it unnecessary to address the Appellant’s argument that King’s testimony was non-
credible and, thus, raised a reasonable doubt as to the Appellant’s guilt. Instead, we examine the
record for evidence of guilt in the light most favorable to the State.

         To support a conviction for delivery of .5 grams or more of a Schedule II controlled
substance requires proof: (1) that the Appellant delivered .5 grams or more of cocaine, a Schedule
II controlled substance; and (2) that the Appellant acted knowingly. T.C.A. § 39-17-417(a)(2), (c)(1)
(2006). It is undisputed that the two controlled substances delivered to the confidential informant,
Jason King, were crack cocaine, a Schedule II substance, and that the cocaine delivered on each of
the two occasions contained, by weight, .5 grams or more of cocaine. Moreover, in the light most
favorable to the State, King’s testimony established that the Appellant transacted and delivered
cocaine to King on the dates of August 17 and September 16, 2005, in McNairy County. King
positively identified the Appellant at trial as the person who delivered cocaine to him on both
occasions. Moreover, both drug transactions between the Appellant and King were monitored and
recorded by agents of the drug task force, and Agent Maxedon testified that the voice on the tape was
that of the Appellant. From these facts, a jury could have rationally inferred proof of the elements
of delivery of crack based cocaine over .5 grams on each of the two occasions as charged.

                                          CONCLUSION

       Based upon the foregoing, the judgments of conviction are affirmed.



                                                        ___________________________________
                                                        DAVID G. HAYES, JUDGE


                                                  -3-